Citation Nr: 1232353	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability (TDIU) due to service-connected disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Regional Office (RO) in February 2005.  In May 2010 the Board denied the Veteran's claim.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In February 2011, the parties filed a Joint Motion for Remand (JMR) and the case was returned to the Board.  In accordance with the instructions which were set forth in the JMR, the Board remanded this case for additional development in April 2011.  It has now been returned to the Board.

Because not all of the concerns raised by the JMR were addressed, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The JMR required VA to obtain a medical opinion as to the Veteran's residual functional capacity.  This was done in July 2011.  The examiner opined that the Veteran's service connected bilateral knee disabilities would prevent him from engaging in manual labor or any activities that require prolonged standing and walking.  However, the examiner further stated that the Veteran would not be prevented from engaging in sedentary employment or employment that allowed him to sit and stand as necessary.  

The Veteran's representative alleges that the Veteran lacks the education, skills, and experience that are necessary to perform substantially gainful sedentary labor and implies that the Veteran lacks the cognitive ability to be retrained into a sedentary occupation.  Very little information about the Veteran's educational and work history is available in the claims file.  At the time he entered the service, the Veteran had graduated from high school.  His military occupational specialty was supply specialist.  After service, he used G.I. Bill benefits to pursue a course of higher education, but it is unclear whether he ever received a degree.  No information about his employment history is available until September 1990, when he started working as a shipping technician at a steel mill.  No information about the degree of skill or manual labor required by this job is provided.  The Veteran stopped working due to layoffs when the plant closed.  After the plant closed, the Veteran did not look for other work and instead filed various disability claims including this claim and a claim with the Social Security Administration.  

Records received from SSA by VA include VA medical records and an orthopedic consultation.  However, they do not appear to contain any decisions or dispositions, and it is unclear whether the Veteran actually receives Social Security Administration disability benefits or what specific disorders led to any such grant of benefits.  It is noted that the Veteran has polyarthritis affecting multiple joints, but he is only service connected for his knees.  

In light of this, VA should contact the SSA and determine whether any additional records, such as benefits decisions, regarding the Veteran exist and if so it should obtain them.  A vocational rehabilitation specialist should be requested to provide an opinion as to whether there are substantially gainful occupations that the Veteran could perform despite his knee disabilities.  Finally, the JMR implied that this case should be submitted to the Director, Compensation and Pension Service, for a determination as to whether an extraschedular rating is appropriate. 

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and determine if they have additional records pertaining to the Veteran's disability claim, including but not limited to copies of all decisions rendered in his case.  If so, then these items should be obtained and associated with the claims file.  If no additional records exist this should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.  

2.  The RO should contact the Veteran and request that he provide additional information regarding his past employment, to include the jobs which he performed between separation from service in 1971 and September 1990.  He should also be requested to provide details regarding the extent of his educational accomplishments.

3.  Afford the Veteran's claim appropriate review by a vocational rehabilitation specialist as to t he impact of his bilateral knee disabilities alone on his ability to maintain employment that provides income higher than the poverty threshold for one person.  The claims file must be made available for review.  Whether or not the Veteran will be required to appear for an interview should be determined by the vocational specialist.  The specialist should consider the Veteran's educational level (high school and possibly some college), experience, and aptitude in order to determine whether there are substantially gainful occupations that the Veteran reasonably could perform in spite of physical limitation which precludes more than sedentary employment or employment that allows him to sit and stand as necessary.  The examiner should provide a complete rationale for his or her conclusions.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  Since the Veteran's disabilities totaling 50 percent do not meet the schedular criteria for TDIU, his case should be referred to the Director, Compensation and Pension service for extraschedular consideration.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


